I do not concur. It seems to me that it is necessary to look into chapter 69, which creates the State Department of Social Security and Welfare, and see what its provisions are concerning travel and other expenses of board members and employees. Justice LOCKWOOD quotes a portion of subdivision (g) of section 7 of the act and concludes therefrom that the petitioner should have the relief he has asked for. Chapter 69 creates a new agency of state government. Its general aim is to provide for those unfortunate persons in Arizona not able, on account of age, or blindness, or sickness, or other infirmity to care for themselves. It provides that this *Page 217 
State Department shall consist of a State Board and a Commissioner of Social Security and Welfare and such other officers and employees as may be authorized. Section 2. It authorizes the governor to appoint to the state board five members on the basis of recognized interest and knowledge of the problems of public welfare. Section 3. The board is empowered to appoint a commissioner at a salary of not to exceed $4,800 per annum, who shall be the executive officer and shall discharge the executive duties of the department, subject to the authority of the state board. Section 4. The commissioner is made the secretary of the board and is empowered, subject to the approval of the board, to appoint such personnel as is necessary to perform the duties prescribed in chapter 69. Section 7 enumerates the functions and duties of this agency of state government. Subdivision (g) of such section reads as follows:
"Section 7. . . . The State Department shall: . . .
"(g) Carry on research and compile statistics relative to the entire public welfare program throughout the state, including all phases of dependency, defectiveness, cooperate with the superior courts in cases of delinquency and related problems; and develop plans in cooperation with other public and private agencies for the prevention as well as treatment of conditions giving rise to public welfare and social security problems; to make the necessary expenditures in connection therewith."
Section 8 empowers the state board to classify employees under civil service and to formulate salary schedules, etc. Section 14, and section 15 as amended by chapter 3, Third Special Session, Laws of 1937, read as follows:
"Section 14. Duties Of State Board. It shall be the duty of the State Board to supervise, control and administer as a board the Old Age Assistance Act of 1937, the Assistance to Needy Blind Act of 1937, and *Page 218 
the Assistance to Dependent Children Act of 1937, according to the authority conferred in the respective acts and given to such State Board."
"15. State And County Boards; Appropriation; Expense; Distribution. There is hereby appropriated to the state and county boards, for the twenty-sixth fiscal year, the sum of one thousand dollars. The expenses of the state and county boards shall be paid out of said appropriation and out of funds made available by the old age assistance act of 1937, the dependent children's act of 1937, the needy blind act of 1937, and out of the welfare fund, provided that such expense shall not exceed five per cent of the old age assistance funds and twelve per cent of all other funds administered hereunder for any one fiscal year."
"The expenses of the state and county boards" in supervising, controlling and administering old age assistance, assistance to needy blind and assistance to dependent children (chaps. 70, 71 and 72, Laws of 1937) are to be paid from the appropriations made for such assistance. These expenses of administration, aside from those mentioned in subdivision (g) supra, are the salaries of the commissioner and the personnel, which is a considerable sum, since the force needed to administer the different welfare acts is very large. The only provisions in chapter 69 as to travel and other expenses I quote verbatim. In section 3 is found this language:
"Members of the State Board shall receive no compensation for their services other than the amount of their traveling and other expenses actually incurred while in the performance of their official duties."
Section 10 (d) authorizes the county board to employ a full-time secretary and such other employees as may be necessary to discharge its duties. In reference to this board, it is provided in section 10 (a):
". . . The members of each County Board shall serve without pay, except that they shall receive necessary *Page 219 
traveling expenses while in the discharge of the duties imposed upon them by the State Board."
Thus it is seen that the act creates two units to administer the public welfare. One is the State Department, which is "charged with the administration of all the welfare activities of the state" (section 7), and the other the County Board, whose duty it is
". . . to assist the State Department in the administration of welfare and relief work in their respective counties; to keep the State Department fully informed with respect to social welfare conditions therein; to cooperate with local private relief, welfare, and charitable organizations; to advise county and municipal authorities on questions of welfare, relief, distribution of funds, and social security, and generally, with the approval of the State Board, to do things necessary and proper, within their respective jurisdictions, to carry out the purposes of this Act." Section 10 (c).
One's jurisdiction is coextensive with the state and the other's with the county.
The majority of the court has cut subdivision (g), supra, into two parts and adopted the last half thereof as a source of authority for the charges made by petitioner and his assignors. I think the whole subdivision should be considered together. It pertains to the same general subjects. It states that the state board shall do certain things "throughout the state" and cooperate with the superior courts of the state on certain welfare problems, and "develop plans in cooperation with other
public and private agencies" etc. Now, pray, what are the other public and private agencies? The context shows that they are agencies having to do with the public welfare of the state. They are agencies operating in the state whose business or duty it is to ascertain the causes calling for relief and to prescribe treatment therefor. Public agencies with which the board is directed to plan are *Page 220 
such as the county and city hospitals, schools for the deaf and blind, county and municipal authorities, etc., and the private agencies are such as the Salvation Army, Sisters of the Good Shepherd, Florence Crittenden Home, Volunteers of America, etc. These are local agencies in close touch with the various problems of welfare and social service and are comprehended in the phrase "other public and private agencies," and are types of service mentioned in the forepart of subdivision (g). The "conditions" in the state, and not outside the state, are the conditions which the state board is empowered to investigate and treat in cooperation with the public and private agencies of the state and "to make the necessary expenditures in connection therewith." Again, the word "other" in subdivision (g) refers to agencies of the same general nature and class as to location and quality as those enumerated in the phrase preceding it. This is a rule of construction that has been adopted and followed by this court.
In Conrad v. Maricopa County, 40 Ariz. 390, 12 P.2d 613,614, we said under
"the well-known rule of ejusdem generis, to the effect that when general words follow the enumeration of particular classes, the general words will be limited to persons or things of the class to which the specific words belong. . . ."
In White v. Moore, 46 Ariz. 48, 46 P.2d 1077, 1081, we reaffirmed the above rule and added this, from 25 Ruling Case Law 997, with approval:
"In accordance with the rule of ejusdem generis, such terms as `other,' `other thing,' `others,' or `any other,' when preceded by a specific enumeration, are commonly given a restricted meaning, and limited to articles of the same nature as those previously described. . . ." *Page 221 
The expenditures authorized by subdivision (g), then, are limited to welfare activities in the state.
It seems to me that to give to subdivision (g) the meaning ascribed to it in Justice LOCKWOOD'S opinion is imputing to the legislature an intention not to be found in its language and not deducible therefrom under rules of construction heretofore promulgated by this court. It would have been a very easy matter for that body to have provided for the appointment of representatives to conferences held in San Francisco, or Washington, or Chicago, and fixed their number and provided that their travel and other necessary expenses should be a charge against the state, but it did not. Who is to say, under such circumstances, who or how many may attend which out-of-state meetings, and how often, at the expense of the state? May the members of the board attend and also the officers of the board and its employees? The legislature has not delegated the power to anyone to appoint persons to represent the state department at such meetings.
It appears that petitioner Ward is a member of the state board and that McDougall and Parnell, whose claims are assigned to Ward for the purposes of this proceeding, are employees of the state department. It also appears that their authority to go to San Francisco came from "their official superior" (See opinion of Justice LOCKWOOD). It is alleged in the petition that the commissioner, Harry W. Hill, instructed these parties to attend the San Francisco meeting and I suppose he is the "official superior" referred to. Chapter 69 authorizes the state board to appoint a commissioner who shall have charge of the state welfare activities, subject, however, to the will of the state board (sec. 4). I should say if anybody was empowered to appoint delegates to meetings of voluntary associations outside of the state, it is the *Page 222 
state board. It is not suggested the state board made such appointment. In any event, such board had no more power to appoint delegates to out-of-state vagrant meetings than the commissioner had. The petitioner must recover, if at all, on the basis that the law itself authorized him and his assignors to make the trip at the state's expense.
How about the implied prohibition against members of the board receiving travel and other expenses as contained in the following language:
"Members of the State Board shall receive no compensation for their services other than the amount of their traveling and other expenses actually incurred while in the performance of theirofficial duties." Section 3. (Italics mine.)
The question is, where does a member of the state board perform his "official duties"?
His official duties are performed in the state and not elsewhere. He is not an official except by his appointment and beyond the boundaries of the state his certificate of appointment is just a piece of paper. It gives him no authority whatever to represent the state when he goes abroad. The authority of an officer outside his state, if he has any, must be expressly conferred. We quote 46 Corpus Juris 1032, section 288:
"When the law confers upon a person powers that he, as a natural person, does not possess, that power cannot accompany his person beyond the bounds of the sovereignty which has conferred the power, and although the legislature may require certain official acts to be done beyond the state's limits, such acts are done by its express permission and the power cannot be implied." (Italics mine.)
The decisions of this court are in accord with the above statement from Corpus Juris. Yavapai County v. O'Neill,3 Ariz. 363, 29 P. 430; Maricopa County *Page 223 
v. Norris, 49 Ariz. 323, 66 P.2d 258, 259. In these cases officers of the state were claiming compensation or expenses for executing warrants outside of the state and we said, in MaricopaCounty v. Norris, supra:
"This court, in Yavapai County v. O'Neill, 3 Ariz. 363,368, 29 P. 430, 433, held that the law conferred upon the sheriff the power to execute a warrant of arrest `anywhere within the territory; but of course,' we said, `the warrant would have no extraterritorial vitality.' Continuing, we said:
"`A warrant of arrest issued out of any court in this territory cannot be executed, in a legal sense, outside of the territory. Whatever was done in Utah in the way of pursuit and capture was not there done, and could not there be done, in the execution of the writ, for there the writ was not a writ. It is our conclusion, then, that no fee can be, under the statute, charged for travel beyond the territory, in the execution of a warrant of arrest; and to the extent that such fees were allowed, the judgment of the lower court is erroneous.'
"The bench warrant for the arrest of Vogel in the hands of appellee after he got out of Arizona was nothing more than a piece of paper. He could execute it in Arizona but not in Missouri nor any point between the boundary of this state and St. Louis. We have no law making it the duty of the probation officer to go out of the state and half way across the continent to get a fugitive on the order of a judge of one of our courts."
Petitioner did not go to San Francisco in his official capacity and cannot recover. If he contends he went in his private capacity, he may not recover his expenses for these are recoverable only when incurred in the performance of his "official duties."
It seems the legislature, in providing that members of the state board should be paid their necessary expenses, including travel, "while in the performance of their official duties," in effect, directed that travel *Page 224 
and other expenses should be allowed no person except when incurred on official business. This conclusion is based on the well-known maxim. "The expression of one thing is the exclusion of another." The legislature, in chapter 69, enumerates just who may travel at the expense of the state, and those enumerated are the members of the state and county boards, who, it is provided, may have their necessary expenses incurred while on official duty. The selection by the legislature of those who may travel at the state's expense excludes all others from that privilege. This rule of construction is stated and illustrated in 25 Ruling Case Law 981, section 229, as follows:
"It is a general principle of interpretation that the mention of one thing implies the exclusion of another thing; expressiounius est exclusio alterius. The affirmative description of the cases in which the jurisdiction may be exercised implies a negative on the exercise of such power in other cases. The enumeration of certain powers in a statute relating to corporations implies the exclusion of all others not fairly incidental to those enumerated. Enumeration in a charter of incorporation of the purposes for which the corporation may acquire title to real estate is necessarily exclusive of all other purposes. A statute directing a thing to be done by a specified officer or tribunal implies that it shall not be done by a different officer or tribunal. A statute that directs a thing to be done in a particular manner ordinarily implies that it shall not be done otherwise. . . ."
This should clearly be the rule except that expenditures under subdivision (g) may include travel and other expenses in the state by the members and employees of the state board, and travel in the county by the members of the county board and officers thereof in the discharge of their "official duties." If their investigations under subdivision (g) require travel in the state or county and clerical help, then *Page 225 
I think such expenses would be a legitimate charge under such subdivision.
It is admitted that the legislature has not expressly
conferred authority on anyone to attend the Council of State Governments, or conferences of other voluntary organizations, in San Francisco, or elsewhere outside of the state. In Austin v.Barrett, 41 Ariz. 138, 16 P.2d 12, 13, the question was whether members of the board of supervisors of Maricopa county were entitled to charge mileage to the county for travel from their residences to the county seat. We held that such mileage was not a legal charge and, among others, gave the following reasons:
"The first and principal rule to be followed, in determining whether a claim against a county is legal, is that the person making the claim must show some statute affirmatively authorizing it, either directly or by reasonable implication. County ofSanta Cruz v. Barnes, 9 Ariz. 42, 76 P. 621. And the right of an officer to demand expenses incurred by him in the performance of his official duty is no exception to the rule.Mackenzie v. Douglas County, 81 Or. 442, 159 P. 625, 1033;Parsons v. Waukesha County, 83 Wis. 288, 53 N.W. 507. All other considerations are subordinate to these.
.  .  .  .  .  .   .   .   .   .   .   .
"We also find that in the biennial appropriation bills providing for the expenses of conducting state offices, the Legislature has practically invariably included specific items covering the expense of travel for those officers whose duties necessarily require that they go from their official headquarters to various places within the state, while carefully omitting any such items for those officers whose duties are performed in one place, such as the state auditor since 1923 and members of this court since its organization.
"If it were the intent of the Legislature to allow for traveling expenses of the nature involved herein, it is strange that nowhere in the Code did it specifically provide therefor, nor have we been cited to any *Page 226 
decision of another state where such an expense is held a legal charge in the absence of a statute expressly covering such an item." (Italics mine.)
The application of our language in the above case to the situation we have here shows that the petitioner's claims should not be allowed since they are not specifically provided for, nor has our attention been called to a decision of another state where such expenses have been held to be a legal charge in the absence of a statute expressly covering such item.
Probably the reason the legislature did not provide for the expenses of trips out of the state by the members of the state board, its officers and employees was that it preferred that the money be devoted to the objects for which it was collected, to wit, for relief of persons in need, for old age assistance, aid to dependent children and to the blind, and services to crippled children, etc.
Just what may happen if the state board is given a free hand is illustrated by the respondent's answer to the petition. The answer shows that six persons from such board, and not three as appears from the petition, attended meetings in San Francisco at or about the same time, and that their expenses amounted to $523.05 instead of the $194.26 involved in this action. If six representatives may attend, six times six may. To me it is absurd to believe the legislature intended to confer the power on any of its agencies to spend tax money ad libitum for trips out of the state to meetings, at the best, of doubtful usefulness.
The legislature is the branch of the government authorized to lay taxes. It is up to it to provide the money to meet the expenses of government. It is through and by it that taxes are levied, collected and paid into the state treasury. Also, it is the only body empowered to fix the terms and conditions upon which tax money may be withdrawn from the treasury. *Page 227 
The difficulty is to get tax money into the treasury and not to get it out. The latter process seems all too easy. It seems to me, if the legislature fails or refuses to give the keys to the vaults of the state treasury by express provision, we should not by our decision deliver them over to any body or agency.
The expenses charged by petitioner and his assignors were no doubt incurred under a belief that the trip to San Francisco was authorized. Granted that the members of the state board, if given the privilege of attending or sending its employees or officers to conferences outside of the state, would not abuse the privilege, yet the wonderful highways and streamlined automobiles and railway trains, with all expenses paid, are a great lure to be "going places" instead of telephoning or writing.
Justice LOCKWOOD in one sentence disposes of the question as to whether the legislature had made an appropriation to pay mileage of the members of the state board, its officers and employees to out-of-state meetings. He says:
"We think, however, that section 15 of chapter 69, supra, as amended by chapter 3 of the third special session of the thirteenth legislature, appropriates many thousands of dollars for the `expenses' of the department, which of course includes legitimate travel expenses, and it is not claimed this fund is exhausted."
The statutes referred to do, indeed, appropriate funds to the state and county boards amounting to many thousands of dollars to pay the expenses of administering assistance to the aged, the needy, the blind, and dependent children of the state. The expenses provided for in chapter 69 are the traveling and other expenses actually incurred by the members of the state board while in the performance of their official duties (section 3), the salary of the commissioner for the state department, not to exceed $4,800 *Page 228 
per annum, and the salaries of the employees of the state board. Section 4.
Under chapter 69 the county boards are given their "necessary traveling expenses while in the discharge of the duties imposed upon them by the State Board" (section 10 (a), the salary of a full-time secretary and such other employees as may be necessary for the discharge of the duties of the board. Section 10 (d). These are the only "expenses" for which chapter 69, as amended by chapter 3 of the third special session of the thirteenth legislature, has made appropriations, except those mentioned in subdivision (g), supra.
I do not hesitate to say that subdivision (g), supra, does not authorize travel out of the state at the expense of the state and that there is no appropriation for such travel.
Ordinarily I would apologize for setting forth my views at such length. I do it because I am deeply impressed with the fallacy of the reasoning of my colleagues. In the first place, to reach their conclusion that the state should pay the expenses claimed, it is presumed or assumed that by the general import of chapter 69 the legislature intended that trips outside of the state should be made. In the second place, it is assumed or presumed that the law implies that the legislature intended that the expenses of such trips should be paid. In the third place, although no one is given power to designate delegates to make such trips, the authority to do so, it is assumed is impliedly given to the commissioner, or — There is quoted to sustain such far-fetched conclusion what Chief Justice MARSHALL said about power to act in McCulloch v. Maryland, 4 Wheat. 316, 421,4 L. Ed. 579, 605, when the end to be accomplished is legitimate. It is not a question of power in the legislature to provide that such trips may be made and for the payment of their *Page 229 
expenses. If the legislature had provided for such travel and expenses, I certainly would not dissent, but the only body that has the power to provide who should attend out-of-state meetings and for their expenses has so framed chapter 69 as to forbid the state to pay claims for expenses of such trips.
I do not think Justice McALISTER'S concurring opinion, or that part of it analyzing section 28, Revised Code of 1928, although plausible, makes sense. He construes such section as requiring the auditor to issue her warrant if the governor specifically approves a claim, whether it is for an actual public purpose or not. It may be for a gambling debt and she may know it, yet she is, according to his view, to issue her warrant for it if the governor has approved it. I do not want to indict the legislature of such stupidity as that. He says the governor's judgment is conclusive so far as the auditor is concerned. It may be that if the auditor issued her warrant for a claim specifically approved by the governor, it would relieve her of civil liability, but if a claim appears not to be for a public purpose, and she refuses to issue her warrant, it seems to me the courts should sustain her. Indeed, under such circumstances, I believe the auditor could be enjoined from issuing the warrant. Justice McALISTER admits that the payment of such a warrant could be enjoined; in other words, after the horse is stolen he would close the door.
". . . and no warrant shall be drawn thereon, unless the governor specifically approves the claim in whole or in part." (Section 28, supra.)
This phrase does not say that the warrant shall be issued if the governor approves the claim in whole or in part. If the governor approves it, the implication is that the auditor may issue the warrant but it lacks a whole lot of saying she must issue it. *Page 230